UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-1580



BARBARA GROSHANS,

                                                 Plaintiff - Appellant,

          versus


GORDON R. ENGLAND, SECRETARY, THE UNITED
STATES NAVY; NANCY DOWLING, In her individual
capacity; MELVIN REICHLING, In his individual
capacity; MAXANNE WITKIN, In her individual
capacity; DONALD FAULKNER, In his individual
capacity,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-01-1438-A)


Submitted:   October 7, 2002                 Decided:   December 3, 2002


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barbara Groshans, Appellant Pro Se.   Dennis Edward Szybala,
Assistant United States Attorney, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barbara Groshans appeals the district court’s order dismissing

her civil action.   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court. Groshans v. England,

No. CA-01-1438-A (E.D. Va. filed Mar. 28, 2002; entered Mar. 29,

2002 & filed May 3, 2002; entered May 6, 2002).   Groshans’ motion

to strike the Appellees’ brief is denied.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2